Oliver, Chief Judge:
These three appeals for reappraisement relate to certain bicycles exported from Germany and entered at the port of Los Angeles, Calif.
The cases have been submitted for decision on an agreed set of facts that show cost of production, as defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for appraisement of the articles in question and that establish such statutory value to be the invoice unit values, less inland freight, and I so hold.
Judgment will be rendered accordingly.